DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 08/13/2020 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.
The information disclosure statement filed 08/13/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Foreign Patent Document Cite No. 6 has been stricken because applicant did not file a copy of the document.  

Claim Objections
Claims 13, 16, and 17 are objected to because of the following informalities:  
claim 13 at line 3 recites “from 1,0 to 3.0” and “from 1,0 to 2.0”
claim 16 at:
line 3 should be re-written by replacing “that is” with  ---  that are ---
line 4 is missing a colon in the following phrase “properties wt%”
claim 17 at line 3 recites “from 1,0 to 3.0” and “from 1,0 to 2.0”
Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims, 4, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 at line 2 recites “-10 (wt%)-1.” This is indefinite because it is unclear the inverse of what weight percent (“wt%”) is being multiplied by -10.  Similarly, line 3 recites “3 (phr)-1.”  It is unclear what inverse of parts per hundred (phr) is being multiplied by 3.
Claim 5 at line 2 recites “-10 (wt%)-1.” This is indefinite because it is unclear the inverse of what weight percent (“wt%”) is being multiplied by -10.  Relatedly, line 3 recites “3 (phr)-1.”  It is unclear what inverse of parts per hundred (phr) is being multiplied by 3.
	Claim 7 is indefinite because lines 2–3 recites “from _10M_to _150 MU.”  “M” is not a standard unit of Mooney Viscosity (ML 1+4, 125°C).
	In teach instance, the metes and bounds of the claim cannot be reasonably ascertained.  Appropriate correction is required.

Claim Interpretation
	For the purposes of the rejections below, “interpolymers” will be interpreted as “a polymer prepared by polymerization of at least two different types of monomers,” including copolymers (monomers prepared from two different types of monomers) and polymers prepared from more than two different monomers.  See Spec. 14, ll. 10–15.  “Ethylene/α-olefin interpolymer” is a polymer of ethylene polymerized with α-olefin and, optionally, with a non-conjugated diene.  Id. at Spec. 14, ll. 24–26.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 9–12, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (US 2001/0031816 A1).
	With respect to claims 1, 9, and 10, Nakano teaches a rubber composition comprising: (A) an ethylene-α-olefin copolymer and/or ethylene-α-olefin-non-conjugated diene copolymer rubber; and (B) magnesium oxide.  Id. at claim 1.  Example 1 contains EPDM (3.5 wt% 5-ethylidene-2-nobornene content) and magnesium oxide.  Id. at Table 1, ¶¶ 34, 41.
	With respect to claim 3, Example 1 contains 100 parts by weight (pbw) of EPDM and 5 pbw of magnesium oxide, which corresponds to an EPDM to MgO ratio of 20.  Id. at Table 1, ¶ 34.
	With respect to claim 7, the EPDM of Example 1 has a Mooney viscosity (ML 1+4, 125°C) of 81.
	With respect to claim 11, EPDM is the only polymer in Example 1 and so is 100 wt% of the polymer component.  Id. at Table 1, ¶ 34.
	With respect to claims 12 and 20, as discussed above, Nakano discloses a rubber composition comprising: (A) an ethylene-α-olefin copolymer and ethylene-α-olefin-non-conjugated diene copolymer rubber.  Id. at claim 1.
	With respect to claim 14, Nakano teaches that the ethylene-α-olefin-non-conjugated diene copolymer rubber is most preferably EPDM. Id. at ¶ 15.

Claim(s) 1, 7–10, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2015/0210838 A1).
	With respect to claims 1, 9, and 10, Wu discloses a composition (Example 6) containing ethylene/propylene/diene terpolymer (EPDM 10) and zinc oxide, wherein EPDM 10 contains 3.5 wt% ENB.  Id. at Tables 2, 3.
Id. at Table 2.
	With respect to claim 8, Example 6 contains about 32 weight percent of EPDM 10 (as calculated from 100 pbw of EPDM 10 relative to 309.96 total pbw of total composition components).
	With respect to claim 16, Wu teaches an embodiment comprising a first and second ethylene/propylene/non-conjugated diene interpolymer, which differ from one another with respect to Mooney viscosity, ethylene content, and/or diene content.  Id. at claim 5, ¶¶ 63, 64.
	With respect to claim 18, Wu teaches that the first and second interpolymers are suitably each independently EPDM.  Id. at ¶ 64.
	With respect to claim 19, Wu teaches composition comprising a first and second ethylene/propylene/ nonconjugated diene where they comprise 100 wt% of component (A) therein.  Id. at claim 5.

Claim(s) 1–3, 6, 7, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou (US 2017/0362474 A1).
	With respect to claims 1, 2, and 20, Zou discloses a rubber composition (R.C. 1-4) containing an ethylene-1-butene copolymer (commercial copolymer Engage 7487) and zinc oxide.  Id. at Table 1-1, ¶ 133.  The ethylene-1-butene copolymer by definition contains zero percent (e.g., less than 3.5 weight percent) of a non-conjugated diene because it only contains ethylene and 1-butene monomers.  
	With respect to claim 3, R.C. 1-4 contains 100 parts by weight (pbw) of ethylene-1-butene copolymer and 5 pbw of zinc oxide, which corresponds to a copolymer to zinc oxide ratio of 20.  Id.
	With respect to claim 6, rubber composition (R.C. 1-4) contains an ethylene-1-butene copolymer (commercial copolymer Engage 7487), which has a density of 0.86 g/cc as evidenced by Heck et al. (US 2010/0016482 A1) at Par. 203.
	With respect to claim 7, the Mooney viscosity (ML 1+4, 125°C) of EMB-2 is 47.  Id. at ¶¶ 59–60, 133.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 2, 12–15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0210838 A1).
	The disclosure of Wu as discussed above is herein incorporated by reference
	With respect to claim 2, the broader teaching of Wu is that the ethylene/α-olefin/non-conjugated diene can contain 1 to 8 weight percent of non-conjugated diene.  Id. at ¶ 43.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Wu teaches a content of that overlaps that presently claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select an ethylene/α-olefin/non-conjugated diene with a content of within the presently claimed range.
	With respect to claims 12 and 20, the broader disclosure of Wu teaches combining the ethylene/propylene/nonconjugated polyene interpolymer (A) with a thermoplastic polymer (B).  Id. at claim 1.  While Example 6 contains polypropylene, thermoplastic polymer (B) is alternatively an ethylene/α-olefin copolymer.  Id. at ¶ 127.
	Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  

	With respect to claim 13, Wu teaches a content of thermoplastic (B) of 30 to 50 phr relative to total interpolymer (A) and (B), which corresponds to an interpolymer to copolymer ratio of about 1.0 to 2.3.  Id. at ¶ 102.
	With respect to claim 14, Wu teaches that the ethylene/propylene/nonconjugated diene terpolymer is EPDM.  Id. at ¶ 93.
	With respect to claim 15, ethylene/propylene/nonconjugated polyene interpolymer (A) with a thermoplastic polymer (B) comprise 100 wt percent of the polymers in the composition of Wu.
	With respect to claim 17, Wu teaches an embodiment wherein the composition comprises a first ethylene/α-olefin/non-conjugated diene and a second ethylene/α-olefin/non-conjugated diene, but is silent as to their weight ratio relative to one another.  Id. at claim 6.
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  US 2003/149147 A1, US 2016/355622 A1, WO 2011/008837 A1, US 5698650 A, CN 105330990 A are cited for general interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763